UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2013 PULASKI FINANCIAL CORP. (Exact name of registrant as specified in its charter) Missouri 0- 24571 43-1816913 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 12300 Olive Boulevard, St. Louis, Missouri 63141 (Address of principal executive offices) (Zip Code) (314) 878-2210 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 22, 2013, Pulaski Financial Corp., the parent of Pulaski Bank, announced its financial results for the quarter ended December 31, 2012.The press release announcing financial results for the quarter ended December 31, 2012 is filed as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description Press Release Dated January 22, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: January 23, 2013 By: /s/Paul J. Milano Paul J. Milano Chief Financial Officer
